RENDERED: AUGUST 12, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-1394-ME

ANDREW VANCE                                                        APPELLANT


                APPEAL FROM BOONE CIRCUIT COURT
v.          HONORABLE RICHARD A. BRUEGGEMANN, JUDGE
                      ACTION NO. 20-CI-00574


WHITING-TURNER/KOKOSING
JOINT VENTURE                                                         APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: DIXON, LAMBERT, AND MCNEILL, JUDGES.

DIXON, JUDGE: Andrew Vance appeals the Boone Circuit Court’s order, entered

November 24, 2021, denying his motion for class certification. After careful

review of the briefs, record, and law, we affirm.

          BACKGROUND FACTS AND PROCEDURAL HISTORY

             Appellee Whiting-Turner/Kokosing Joint Venture (hereinafter

“WTK”), is the general contractor overseeing the construction of a new Amazon
Distribution Center in Boone County, Kentucky. As part of the construction

process, dynamite blasting commenced in August 2019 and lasted for

approximately two years. In May 2020, Vance, a residential homeowner who lives

near the construction site, filed a petition seeking damages based on allegations

that the blasting, which was conducted under WTK’s supervision, constituted a

temporary nuisance. The petition was later amended to include a claim for

permanent diminution in value, also known as stigma damages.

             Thereafter, Vance moved to certify a proposed class consisting of all

residential property owners within a one-mile radius of the construction project

who acquired their property on or before August 14, 2019. In support, Vance

included 22 disclosures from residents living in or near the proposed class

boundaries detailing their experiences of the blasting and the ascribed damages,

emails from various individuals discussing complaints from local businesses and

residents and WTK’s responses thereto, and a declaration from a licensed realtor

who opined that the blasting has created reputational damage to the class members’

properties resulting in a 10-15% reduction in fair market value. After arguments

and extensive briefing, the circuit court denied certification, and this interlocutory

appeal followed. Additional facts will be introduced as they become relevant.




                                          -2-
                                STANDARD OF REVIEW

                An order granting or denying class action certification is subject to

immediate expedited appeal. CR1 23.06. We review a circuit court’s decision for

an abuse of discretion. Hensley v. Haynes Trucking, LLC, 549 S.W.3d 430 (Ky.

2018). A court abuses its discretion if its decision is “arbitrary, unreasonable,

unfair, or unsupported by sound legal principles.” Goodyear Tire & Rubber Co. v.

Thompson, 11 S.W.3d 575, 581 (Ky. 2000). We are mindful that our review is

limited to the issue of certification and not the merits of Vance’s claims. Hensley,

549 S.W.3d at 437. If the court’s reasoning is rational and confined to the

parameters of the requirements for certification of a class, its decision will not be

disturbed. Id. at 444.

                                         ANALYSIS

                 A class action is an exception to the general rule that legal actions

shall be prosecuted in the name of the real party in interest as it authorizes one or

more individuals to represent the interests of a larger group. Id. at 442; CR 17.01.

To maintain a class action, the moving party must satisfy the prerequisites of both

CR 23.01 and CR 23.02. The requirements of CR 23.01 can be summarized as

numerosity, commonality, typicality, and adequacy of representation. Hensley,

549 S.W.3d at 442-43. Herein, the court noted it was inclined to agree that Vance


1
    Kentucky Rules of Civil Procedure.

                                             -3-
had demonstrated both numerosity and adequacy of representation, findings which

have not been challenged, but that he had not satisfied the requirements of

commonality and typicality.

             CR 23.01(b) necessitates that there be questions of law or fact

common to the class to be certified. In determining whether commonality has been

established, the focus is “on whether ‘the defendant’s conduct was common as to

all of the class members.’” Summit Med. Group, Inc. v. Coleman, 599 S.W.3d 445,

449 (Ky. App. 2019) (quoting Nebraska Alliance Realty Co. v. Brewer, 529

S.W.3d 307, 312 (Ky. App. 2017)). CR 23.01(c) mandates that the claims or

defenses of the representative parties must be typical of the claims or defenses of

the class. “[C]laims and defenses are considered typical if they arise from the

same event, practice, or course of conduct that gives rise to the claims of other

class members and if the claims of the representative are based on the same legal

theory.” Hensley, 549 S.W.3d at 443 (quoting 6 KURT A. PHILIPPS, JR., DAVID V.

KRAMER & DAVID W. BURLEIGH, PREREQUISITES TO CLASS ACTION, Ky. Prac. R.

Civ. Proc. Ann. Rule 23.01, Comment 7 (Aug. 2017 update)).

             In concluding these requirements were not met, the court found that

there were questions of fact which would differ from property to property, and it

was conceivable that Vance could successfully establish his own claim but fail to

prove the class members’ claims. Since these findings do not conform with the


                                         -4-
applicable tests, we conclude they do not constitute a sufficient basis to deny

certification. Consequently, if we were to constrain our review to CR 23.01, as the

court ostensibly did, we would be forced to reverse and remand for

reconsideration. However, we are permitted to affirm the court’s decision based

on any reason supported by the record, and because the crux of the court’s findings

is that Vance failed to satisfy the requirements of CR 23.02(c), we conclude the

court did not err in denying certification. See Fischer v. Fischer, 348 S.W.3d 582,

591 (Ky. 2011), abrogated on other grounds by Nami Res. Co., L.L.C. v. Asher

Land & Mineral, Ltd., 554 S.W.3d 323 (Ky. 2018).

             To certify a class, a movant must satisfy one of the three requirements

set out in CR 23.02. Vance elected to proceed under CR 23.02(c) which requires

that questions common to the class predominate over individual issues. The

predominance requirement serves to test whether a proposed class is sufficiently

cohesive that the action will not devolve into mini-trials adjudicating the class-

wide claims with individual determinations and proof. Manning v. Liberty Tire

Servs. of Ohio, LLC, 577 S.W.3d 102, 116 (Ky. App. 2019). “Class-wide issues

predominate if resolution of some of the legal or factual questions for class-wide

resolution can be achieved using generalized proof, and if these particular issues




                                         -5-
are more substantial than those requiring individualized proof.” Id. (citing Thacker

v. Chesapeake Appalachia, L.L.C., 259 F.R.D. 262, 268 (E.D. Ky. 2009)). 2

              Citing Muncie v. Wiesemann, 548 S.W.3d 877 (Ky. 2018), a seminal

case on the issue of stigma damages in Kentucky, the court found that Vance was

required “to prove actual damages and that damages for the actual injury [i.e.,

repair costs] alone would be insufficient to make him whole.” The court then

concluded, because the resolution of these issues would necessitate an examination

of the facts specific to each class member, class certification was not proper.

Vance asserts the court misinterpreted the requirements for proving stigma

damages.

              First, regarding the cost of repairs, Vance argues this Court held, in

Mountain Water District v. Smith, 314 S.W.3d 312 (Ky. App. 2010), that Kentucky

law does not require a claimant to establish the cost of repair when diminution in

value is the only damage sought. Accordingly, Vance opines that the court erred in

denying certification based on the erroneous conclusion such evidence was

necessary.

              We disagree with Vance’s reading of Smith. The case does not hold

that cost of repair evidence is never required in diminution actions but, rather, the


2
  As CR 23 and Federal Rule of Civil Procedure 23 are similar, federal case law is persuasive in
interpreting CR 23. See Curtis Green & Clay Green, Inc. v. Clark, 318 S.W.3d 98, 105 (Ky.
App. 2010).

                                              -6-
Smith Court held as an exception to the general rule that such evidence was not

necessary when the claimants expressly plead irreparable injury and present

evidence to that effect. Since Vance has not made a similar claim or presentation

of evidence, the exception is not applicable herein. Further, Vance’s contention is

contrary to the guidance the Supreme Court of Kentucky provided in Muncie, 548

S.W.3d at 879-81. Muncie involved the dismissal of an action for stigma damages

on the basis the claimants had already received a partial settlement for repair costs.

Id. Reversing, the Court explained that stigma damages may be proper if

remediation damages are insufficient to make the injured party whole and

remanded the matter for a factual determination as to whether the claimants were

fully compensated by the partial settlement. Id. Clearly, the cost of repair is

necessary evidence for a claim for stigma damages; therefore, we disagree that the

court erred in considering the need for individualized evidence on the issue.

             Our review is not complete however, as the need for individual

damages determinations does not wholly bar class certification. Manning, 577

S.W.3d at 117 (citing Olden v. LaFarge Corp., 383 F.3d 495, 509 (6th Cir. 2004);

Sterling v. Velsicol Chemical Corp., 855 F.2d 1188, 1197 (6th Cir. 1988)). It is,

nevertheless, an important factor to our ultimate determination of whether common

issues and facts predominate. Id. We turn now to Vance’s remaining argument.




                                         -7-
             As to proof of an actual injury, Vance concedes it is an essential

element for stigma damages and seemingly acknowledges that claims based on

physical harm to the property would require evidence on a property-by-property

basis. Nevertheless, Vance maintains that the court erred in finding that

individualized proof would be required where he has presented ample evidence

that the class as a whole was deprived the use and enjoyment of their property. For

the following reasons, we again disagree.

             While Vance is correct that the unreasonable interference of an

owner’s use and enjoyment of a property can satisfy the requirement of an actual

injury, Smith v. Carbide and Chemicals Corporation, 226 S.W.3d 52, 57 (Ky.

2007), the nature of the injury does not impact the burden of proof. As the Court

made clear in Carbide, the “unreasonable interference with the property owner’s

possessory use of his/her property is sufficient evidence of an actual injury[,]” and

“[t]he amount of harm, if any, to the individual parcels . . . will depend upon the

proof introduced at trial – an issue of fact.” Id. (emphasis added).

             The interplay between the proof necessary to establish an actual injury

and the preponderance requirement for class certification was considered in

Manning, 577 S.W.3d 102. In Manning, a large fire burned in excess of two days

causing a smoke plume to deposit particulate matter onto surrounding properties

and local authorities to issue a shelter-in-place (SIP) order for residents within a


                                          -8-
one-mile radius of the blaze. Id. at 108. Two residents seeking to recover

damages moved to certify a class consisting of those who were impacted by the

particulate matter, as established by the report of a forensic meteorology expert

who tracked the path of the smoke plume, and residents who were subject to the

SIP order. Id. at 108-09. On appeal, this Court agreed that the preponderance

requirement was not met where numerous questions – such as whether particulate

matter actually landed on the property of the individual class members and whether

the SIP order impacted the individual class members’ ability to enjoy their

property – would need individualized answers and affirmed the denial of

certification. Id. at 116-18.

             Applying Manning, we cannot say the court erred by denying

certification herein. It is noteworthy that the harmful conduct in Manning arose

from an isolated event, occurring over a relatively short period of time, and the

class claimed only two discrete injuries – particulate matter deposits and the loss of

use and enjoyment due to the SIP order. Conversely, herein the blasting occurred

in different locations over a two-year period, and Vance has cited multiple types of

injuries – excessive vibrations, loud noises, personal items moving or falling,

cracks in surfaces, sinking foundations, separation of porches, dust, and family pets

being disturbed. The complete lack of uniformity regarding causation and injury




                                         -9-
underscores the glaring need for individualized proof in this matter which extends

beyond the issue of determining damages.

             Accordingly, we conclude that Vance has failed to satisfy the

predominance requirement of CR 23.02(c) and, thus, the court did not abuse its

discretion in denying the proposed class certification.

                                  CONCLUSION

             Therefore, and for the foregoing reasons, the order of the Boone

Circuit Court is AFFIRMED.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Ronald R. Parry                            Edward H. Stopher
Cincinnati, Ohio                           Earl L. Martin III
                                           Louisville, Kentucky
Philip Taliaferro, III
Erlanger, Kentucky

Alexander F. Edmondson
Covington, Kentucky

Christopher Wiest
Crestview Hills, Kentucky




                                        -10-